761 F.2d 1025
1985 A.M.C. 2667, Bankr. L. Rep.  P 70,568
In re LOUISIANA SHIP MANAGEMENT, INC., Petitioner.
No. 85-2321.
United States Court of Appeals,Fifth Circuit.
May 14, 1985.

R. Bruce Macmurdo, William E. Steffes, Baton Rouge, La., for appellant.
Byron Sims, Houston, Tex., for appellee.
On Petition for Writ of Mandamus and Stay.
Before GEE, JOHNSON, and DAVIS, Circuit Judges.
PER CURIAM:


1
The facts prompting this petition for mandamus to the District Court for the Eastern District of Texas, Beaumont Division, are simple and undisputed.  World Ship Supply, Inc., filed suit in rem against the M/V Lake Catherine, seeking its sale to satisfy a maritime lien.  The vessel was seized and its sale was set.  Before the sale, its owner, Louisiana Ship Management, Inc., filed for voluntary Chapter 11 bankruptcy.  Despite this action, the ship was sold;  however, the sale has not been confirmed pending our action on this petition for an order directing that the sale be declared void and the possession and control of the vessel restored to its owner.


2
Filing of the petition under Chapter 11 automatically stayed the proposed sale to enforce the maritime lien.  11 U.S.C. Sec. 362(a)(5).  In addition, it vested exclusive jurisdiction over the vessel in the court where the Title 11 proceeding was pending, depriving the admiralty court of jurisdiction over it.  The sale was therefore null and void, and the vessel should be restored to the possession and control of petitioner.  As we are confident that the admiralty court will abide by our opinion, however, we decline to issue the writ at this time.